Appeal by the defendant from a judgment of the Supreme Court, Queens County (Eng, J.), rendered November 21, 1995, convicting him of murder in the second degree (two counts), attempted murder in the second degree, kidnapping in the second degree, and assault in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contention is without merit.
Ritter, J. P., Altman, Friedmann and Luciano, JJ., concur.